Citation Nr: 0205919	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  96-42 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for a skin disorder of the 
feet.  

(The issue of entitlement to service connection for residuals 
of Entamoeba dysentery, to include irritable bowel syndrome, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran had active military service from July 1942 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1973 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO), which denied the veteran 
entitlement to service connection for a stomach disorders and 
fungus of the feet.  A notice of disagreement with this 
determination was received in April 1974, and a statement of 
the case was issued in June 1974.  The veteran's substantive 
appeal was received in July 1974.  For reasons which are not 
apparent from the record before the Board, although perhaps 
owing to questions concerning the veteran's desire for a 
hearing which he failed to clarify at the time, the veteran's 
claims file was not forwarded to the Board for timely 
appellate review.  Consequently, his appeal has been pending 
since 1974, when it was eventually forwarded to the Board in 
1999.  

In July 1999, the Board denied the veteran's appeal as not 
well grounded.  In November 2000, however, the Veterans 
Claims Assistance Act of 2000 became law.  This law included 
the provisions that where a claim for benefits was denied as 
not well grounded during the period from July 14, 1999 to 
when the law was enacted, (as the veteran's had been), VA was 
authorized to re-adjudicate the claim as if the denial had 
not been made.  The RO chose to re-adjudicate this claim, but 
as it continued to be denied, it has again been referred to 
the Board for its decision.  

The Board is undertaking additional development on the claims 
for entitlement to service connection for the residuals of 
Entamoeba dysentery, to include irritable bowel syndrome 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  A chronic skin disorder of the feet was not shown in 
service.  

3.  The veteran's current skin disorder of the feet was first 
shown many years after service, and medical opinions linking 
this disorder to service were based solely on the veteran's 
recitation of events, rather than on an independent review of 
the veteran's medical records.  


CONCLUSION OF LAW

A skin disorder of the feet was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the statement 
of the case, supplemental statements of the case, and 
correspondence sent to the veteran in January 2002, 
essentially notified him of the evidence required to grant 
his claim and of the information and evidence needed to 
substantiate it.  Thus, the notification requirements of the 
VCAA have been satisfied, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records that have 
been associated with the claims file, the available post 
service treatment records he has identified have been 
obtained, and the veteran has been examined for VA purposes 
in connection with his appeal.  Moreover, the veteran has not 
made the Board aware of any other pertinent medical evidence 
that could be obtained.  As such, the Board finds that, as 
with the notice requirements of the VCAA, the development 
requirements of that law also have been met.  Under these 
circumstances, the Board may proceed to address the merits of 
the veteran's claim.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, when a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
38 C.F.R. § 3.303.

A review of the record in this case reflects that during 
service in July and August 1943, the veteran was treated for 
athlete's foot.  Thereafter, however, the service medical 
records are silent with respect to any complaints or 
treatment for a skin disorder of the feet, and when the 
veteran was examined in December 1945 in connection with his 
discharge from service, both the skin and feet were 
considered to be "NORMAL."  

Following service, it is not until 1974 that any medical 
record documents the presence of any skin problems affecting 
the feet.  This documentation occurred as a consequence of an 
examination conducted for VA purposes in connection with the 
veteran's application for benefits received in 1973.  In this 
application for benefits, the first such application received 
from the veteran since his discharge from service 
approximately 27 years earlier, he gave no indication that he 
had received any treatment for a skin problem since service, 
but as mentioned, he underwent a VA medical examination in 
connection with this claim in May 1974.  The report from this 
examination revealed that the veteran gave no history 
regarding skin problems to the physician examining him, but 
the examiner observed mild maceration of the skin between the 
2nd, 3rd, 4th, and 5th toes of each of the veteran's feet.  The 
veteran did complain, however, of persistent itching between 
the toes.  The diagnosis was "Dermatophytosis, feet."  

As indicated in the Introduction to this decision, the 
veteran's claim lay dormant after 1974 for more than 20 
years, until he again contacted the RO in 1996.  At that time 
he provided evidence dating from 1996, showing that he had 
tinea pedis.  Since then, the evidence continues to show that 
the veteran has tinea pedis.  

With respect to any evidence associating the veteran's 
current tinea pedis with service, the veteran himself 
contends that his foot skin problem has persisted since 
treatment for it during his service in the China-Burma-India 
Theater of Operations in World War II.  He has repeated this 
contention to those physicians treating him for the 
condition, or who have examined him for it, and this history 
is consistently reported by these individuals, either in the 
narration of their examinations or in the diagnosis rendered.  
One physician, S. S. L., M.D., actually indicated in an 
August 1996 statement, (as well as in a subsequent April 2000 
statement), that he felt this condition was related to 
service.  When asked his basis for this conclusion, however, 
he acknowledged in a May 1998 statement, that it was from the 
history the veteran related to him.  (His April 2000 
statement gives no indication that his basis for this 
conclusion is any different.)  

Given the information set out above, it is apparently 
possible for an individual to suffer from a chronic skin 
disorder of the feet for more than 50 years.  It is, 
therefore, possible that this veteran has had a skin disorder 
affecting his feet since his service in World War II.  That a 
particular medical history is possible, however, does not 
mean that such a history has been demonstrated in this 
particular case so as to satisfy the criteria for an award of 
service connection.  

As set forth above, the veteran's skin and feet were normal 
when he was examined in connection with his discharge from 
service in 1945, and there is no medical documentation of any 
such problem until more than a quarter century passed.  Then, 
it is another 20 years that pass before any additional 
medical documentation is presented that reflects the presence 
of any skin disorder of the feet, with no contention of any 
treatment during that 20 year interval.  (The veteran did 
allege receiving treatment at some time at a VA facility in 
Harrisburg, PA, but inquiry to the VA outpatient clinic there 
revealed no records relating to the veteran.)  While as 
mentioned, a private physician has offered his view that he 
feels "this is a problem dating back to World War II," it 
has long been established that the Board is not required to 
accept doctors' opinions that are based upon the appellant's 
recitation of medical history, as was the basis for the 
opinion provided here.  See Owens v. Brown, 7 Vet. App. 429 
(1995); Elkins v. Brown, 5 Vet.App. 474 (1993); Swann v. 
Brown, 5 Vet.App. 229 (1993).  

Likewise, there is no evidence showing that the veteran has 
the necessary expertise to render a competent opinion 
regarding the etiology of his current condition.  Thus, his 
expressed opinions on the matter are not probative.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In view of the evidence showing that the veteran had normal 
feet and skin when he separated from service, the absence of 
any post service medical records reflecting the presence of 
any problem of the feet and skin until the 1970's, and no 
indication that any medical opinion linking the veteran's 
current skin problem to service was formed on an independent 
basis, it is the Board's conclusion that the preponderance of 
the evidence is against finding that the veteran's current 
skin disorder of the feet is related to his military service.  
Accordingly, the veteran's claim for service connection for 
that disability must be denied.  


ORDER

Service connection for a skin disorder of the feet is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

